Citation Nr: 0813887	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for bilateral shoulder 
disability to include as secondary to service-connected low 
back strain.  

2. Entitlement to service connection for bilateral elbow 
disability to include as secondary to service-connected low 
back strain.  

3. Entitlement to service connection for bilateral hand 
disability to include as secondary to service-connected low 
back strain.  

4. Entitlement to service connection for bilateral knee 
disability to include as secondary to service-connected low 
back strain.   

5. Entitlement to service connection for bilateral ankle 
disability to include as secondary to service-connected low 
back strain.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to January 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In March 2007, the Board remanded the case to the RO for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the March 2007 remand, the Board directed the RO to 
request medical records from George Air Force Base, 
Victorville, California, pertaining to any post-service 
treatment, and if the records did not exist or further 
efforts to obtain the records would be futile, to provide the 
veteran notice of that fact.  A copy of the Board remand in 
the file has a notation that the base was closed and that 
records were received from the National Personnel Records 
Center (NPRC).  Records from the NPRC in the file do not 
contain any post-service treatment reports from George Air 
Force Base.  The veteran was not notified that records were 
not obtained for the file.  



Additional VA and private medical records disclose current 
diagnoses of osteoarthritis/degenerative joint disease of the 
shoulders and knees, confirmed by X-ray.  There was also X-
ray evidence of a calcaneal spur and diagnoses of 
osteoarthritis of the hands, ankles, and elbows, which were 
not confirmed by X-ray.  The veteran claims in part that his 
disabilities are secondary to his service-connected low back 
disability.  The RO should arrange for the veteran to undergo 
a VA examination to address the onset of the disabilities on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1. Provide notice in accordance with 
38 C.F.R. § 3.159(e) that post-service 
records from George Air Force Base, 
Victorville, California, either do not 
exist or were unavailable for inclusion in 
the claims folder.  

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it was at least as likely as not 
that any current arthritis or degenerative 
joint disease of the shoulders, elbows, 
hands, knees, or ankles is due to injury 
or disease, including the veteran's 
service-connected low back disability.  
The claims folder must be made available 
to the examiner for review.  The 
examination should include X-rays of the 
elbows, hands, and ankles. 

The examiner is asked to comment on the 
clinical significance of the VA 
rheumatology report, dated in July 2007, 
which included a 6-year history of 
progressive joint pain after the sudden 
onset of generalized body pain and of VA 
laboratory findings in July 2007 of a 
negative rheumatoid factor, but a positive 
ANA result.  



In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

3. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

